Citation Nr: 1313057	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for bilateral defective vision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for bilateral pes planus and bilateral defective vision.  When this case was previously before the Board in January 2013, it was remanded for additional development of the record.  As the requested development has been accomplished, the case is again before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for bilateral defective vision is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral flat feet have not been demonstrated following service.


CONCLUSION OF LAW

Bilateral flat feet were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a May 2008 letter.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, including examination reports, and the Veteran's testimony at a hearing at the RO.

A VA examination has been conducted, and an opinion regarding the etiology of the Veteran's foot disability has been obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they based on an examination of the record and a review of the claims folder.  The opinions considered the pertinent evidence of record, to include statements of the Veteran regarding his symptoms.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

On the entrance examination in March 1952, the feet were evaluated as normal, and it was reported the Veteran had first degree pes planus.  There is no other reference in the service treatment records that the Veteran had flat feet.  The feet were evaluated as normal on the separation examination in March 1954.

The Veteran submitted a claim for service connection for bilateral flat feet in April 2008.  He did not list any post-service treatment for the condition.

The Veteran was afforded a VA examination of the feet in March 2012.  He stated he served in the infantry in Korea and that his feet hurt a lot.  X-rays showed hallux valgus on the right, but pes planus was not demonstrated.  The examiner concluded the Veteran did not have flat feet.  He added that the Veteran's flat foot condition impacted his ability to work.  

In February 2013, the examiner who conducted the March 2012 VA examination reviewed the claims folder.  He reiterated that the Veteran did not currently have pes planus, which he stated is best diagnosed by weight bearing and non-weight bearing X-rays.  He pointed out that the X-rays found no pes planus.  He acknowledged that pes planus was diagnosed on the entrance examination, but noted the Veteran denied foot trouble at that time.  He further noted the feet were normal on the separation examination.  Thus, the examiner commented it was probable that on the induction physical examination, the diagnosis of pes planus was made by eye-balling the feet, and stated this is an imperfect method of diagnosing pes planus.  Finally, he opined it was doubtful the Veteran had pes planus at that time.

The Veteran asserts service connection is warranted for pes planus.  He testified at the RO hearing that he was a rifleman in service and was on his feet a lot.  

The Board acknowledges the entrance examination indicated the Veteran had pes planus.  While the March 2012 VA examination is somewhat ambiguous as to whether the Veteran has pes planus, the fact remains the examiner concluded flat feet were not present.  Moreover, it was indicated the Veteran did not have the characteristic calluses or any calluses caused by flat feet, and there was no indication of swelling on use.  When asked to clarify his opinion, the examiner reviewed the claims folder in February 2013 and again stated the Veteran did not have pes planus.  He noted that X-rays provide the best means by which pes planus is diagnosed, and the X-rays in this case demonstrated the Veteran does not have this condition.  In fact, the examiner believed the diagnosis of flat feet on the entrance examination was made on the basis of a visual inspection, and he doubted pes planus was present when the Veteran entered service.  This evidence will be accorded large probative weight because it is provided by medical authority which explains that the best way to diagnose flat feet is with X-ray rather than mere observation.

The Veteran has indicated that he has flat feet.  The Veteran, as a lay person, is competent to diagnose flat feet through observation.  It is not entirely clear what his assertion that he has flat feet is based upon but there is no basis to conclude that it is based upon anything other than observation.  As such it will be accorded medium probative weight because observation is less exacting that X-ray.

Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  On the basis of the above analysis there is evidence of large probative weight against a finding that the Veteran has bilateral pes planus and evidence of medium probative weight in support of the conclusion that he has bilateral pes planus.  Therefore, a preponderance of the evidence is against a finding that he has bilateral pes planus .  Thus, the preponderance of the evidence is against the claim for service connection for bilateral pes planus.  Accordingly, service connection for it may not be granted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral flat feet is denied.


REMAND

The Veteran asserts service connection is warranted for bilateral defective vision.  As noted in the previous remand, a history of eye trouble was noted on a report of medical history in March 1952.  Under the physician's summary, it was stated the Veteran had myopia, and that he had worn glasses for the previous two years.  No organic eye disease was noted.  The entrance examination in March 1952 revealed defective vision.  Distant acuity was 20/36 in the right eye and 20/100 in the left eye.  Visual acuity was correctable to 20/20 in each eye.  The eyes, an ophthalmoscopic examination, the pupils and ocular motility were normal on the separation examination in March 1954.  Distant vision was 20/50 in the right eye and 20/40 in the left eye.  It was indicated that visual acuity was not correctable.  

Virtual VA records show the Veteran was seen in March 2001 and reported he had problems seeing.  Additional VA outpatient treatment records reflect the Veteran has cataracts and pseudophakia.  

Following the February 2013 VA examination of the eyes, the examiner diagnosed pseudophakia and stated it was not incurred in or caused by service.  It was also noted the Veteran had corrected visual acuity of 20/40 or better in each eye, and that he had postoperative cataracts, bilaterally.  However, the question still remains whether any current eye disability is related to the non-correctable visual acuity the Veteran had at the time of his separation from service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the claims folder to the examiner who conducted the February 2013 VA examination of the eyes, and request that she state whether the Veteran had eye pathology in service, to include on the separation examination and, if so, whether it is at least as likely as not that any current eye disorder, including cataracts and pseudophakia, is related to the abnormal, non-correctable visual impairment the Veteran had on the separation examination.  If the examiner who conducted the February 2013 examination is not available, schedule a VA examination of the eyes and request the examiner respond to the questions set forth above.  The claims folder should be provided to the examiner and a rational for any opinion should be set forth.  

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


